Matter of Hewitt v Latray (2020 NY Slip Op 01746)





Matter of Hewitt v Latray


2020 NY Slip Op 01746


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND BANNISTER, JJ.


126 CAF 18-02345

[*1]IN THE MATTER OF ANDREA HEWITT, PETITIONER-RESPONDENT,
vGARY LATRAY, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (REBECCA L. KONST OF COUNSEL), FOR RESPONDENT-APPELLANT.
STEPHANIE N. DAVIS, OSWEGO, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Onondaga County (Karen Stanislaus, R.), entered September 11, 2018 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, continued joint legal and shared physical custody of the subject children. 
It is hereby ORDERED that said appeal from the order insofar as it concerns the parties' oldest child is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Matter of Latray v Hewitt ([appeal No. 1] — AD3d — [Mar. 13, 2020] [4th Dept 2020]).
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court